Case 2:17-cv-07639-SJO-KS Document 691 Filed 02/20/20 Page 1 of 2 Page ID #:34078




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA FROMM YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 W. CHAD SHEAR (State Bar No. 230602)
      shear@fr.com
   11 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   12 MEGAN A. CHACON (State Bar No. 304912)
      chacon@fr.com
   13 FISH & RICHARDSON P.C.
      12390 El Camino Real
   14 San Diego, CA 92130
      Telephone: (858) 678-5070
   15 Facsimile: (858) 678-5099
   16 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   17
                           UNITED STATES DISTRICT COURT
   18
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20
      JUNO THERAPEUTICS, INC.,                Case No. 2:17-cv-7639-SJO-KS
   21 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                    NOTICE OF ERRATA
   22                                         REGARDING DEFENDANT KITE
               Plaintiffs,                    PHARMA, INC.’S NOTICE OF
   23                                         MOTION AND MOTION FOR
           vs.                                JUDGMENT AS A MATTER OF
   24                                         LAW PURSUANT TO FED. R. CIV.
      KITE PHARMA, INC.,                      P. 50(B) (DKT. 659)
   25
               Defendant.
   26
   27 AND RELATED COUNTERCLAIMS
   28

                                      NOTICE OF ERRATA
Case 2:17-cv-07639-SJO-KS Document 691 Filed 02/20/20 Page 2 of 2 Page ID #:34079




    1         In Kite Pharma, Inc.’s Notice of Motion and Motion for Judgment as a Matter
    2 of Law Pursuant to Fed. R. Civ. P. 50(b) and/or a New Trial Pursuant to Fed. R. Civ.
    3 P. 59 (Dkt. 659), citations of the trial transcript referred to initial versions of the trial
    4 transcript. The court reporters revised the trial transcript in light of errata submitted
    5 by the parties, and did not finish providing the revised transcripts until February 1,
    6 2020—after Kite filed its motion. See Dkt. 666.
    7         In some instances, testimony in the final transcript is offset from the
    8 corresponding testimony in the initial transcript by a few lines. Kite is accordingly
    9 filing a corrected memorandum in support of its motion in which the transcript
   10 citations have been revised to correspond to the final transcript. Kite is also filing a
   11 redline showing the changes between the original and corrected versions of Kite’s
   12 Motion. No substantive changes have been made.
   13
   14 DATED: February 20, 2020                 MUNGER, TOLLES & OLSON LLP
   15
   16
                                               By:        /s/ Graham Cole
   17
                                                   GRAHAM COLE
   18                                          Attorneys for Defendant-Counterclaimant
   19                                          KITE PHARMA, INC.

   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     -2-
                                            NOTICE OF ERRATA
